Citation Nr: 1809471	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a disability of the left hip, pelvis, thigh and knee, to include as secondary to a claimed right knee disability.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

3. Entitlement to service connection for breathing problems, to include as a result of exposure to asbestos.

4. Entitlement to service connection for depression.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	David A. Standridge, Esq. 


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Navy from August 23, 1966, through September 29, 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) of Portland, Oregon and Albuquerque, New Mexico. Jurisdiction currently resides with the Albuquerque, New Mexico RO. The October 2011 rating decision denied the claim of entitlement to service connection for breathing problems, denied the claim of entitlement to TDIU, and confirmed and continued the denials of entitlement to service connection for a right knee injury and the injury to the left pelvis, hip, thigh, and knee. The May 2015 rating decision denied the claim of entitlement to service connection for depression, denied the claim of entitlement to TDIU benefits, and continued the denial of entitlement to service connection for an injury to the left pelvis, hip, thigh, and knee as the evidence submitted was not new and material.

The Veteran initially requested a hearing, but, through his attorney, withdrew the request, and requested that the appeal be decided on a February 2017 briefing and the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
FINDINGS OF FACT

1. The Veteran did not appeal the May 2007 rating decision that continued denial of entitlement to service connection for a right knee disability on the basis that the right knee disability preexisted his active service and was not aggravated in-service; thus, the decision became final.

2. All evidence submitted since the May 2007 rating decision is cumulative, redundant of evidence previously of record, or does not raise a reasonable possibility of substantiating the service connection claim for the right knee disability.

3. The Veteran did not appeal the May 2007 rating decision that continued denial of entitlement to service connection for a disability of the left hip, pelvis, thigh and knee, to include as secondary to the right knee disability on the basis that the disability was not incurred in, or otherwise related to service; thus, the decision became final.

4. All evidence submitted since the May 2007 rating decision is cumulative, redundant of evidence previously of record, or does not raise a reasonable possibility of substantiating the service connection claim for the disability of the left hip, pelvis, thigh and knee, to include as secondary to the right knee disability.

5. The Veteran's depression is not related to his active service. 

6. The Veteran's breathing problems are not related to his active service, to include as due to exposure to asbestos.

7. The Veteran does not have any service-connected disabilities, and accordingly is not potentially entitled to TDIU benefits.




CONCLUSIONS OF LAW

1. The May 2007 decision that denied entitlement to service connection for a right knee disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.1103 (2017).

2. Evidence received since the May 2007 decision is not new and material, and the criteria for reopening the claim for entitlement to service connection for a right knee disability have therefore not been met. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3. The May 2007 decision that denied entitlement to service connection for a disability of the left hip, pelvis, thigh and knee, to include as secondary to the right knee disability is final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.1103.

4. Evidence received since the May 2007 decision is not new and material, and the criteria for reopening the claim for entitlement to service connection for a disability of the left hip, pelvis, thigh and knee, to include as secondary to the right knee disability have therefore not been met. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5. The critera for entitlement to service connection for depression have not been met. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.310.

6. The criteria for entitlement to service connection for breathing problems, to include exposure to asbestos, have not been met. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.310.

7. The criteria for entitlement to a TDIU have not been met. 38 C.F.R. §§ 3.340, 3.341, 4.16. 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran has not raised any procedural arguments regarding the notice provided in his claims, and accordingly, the subject of sufficiency of notice will not be further addressed. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran submitted a May 2015 note from a private medical provider which states that he should be afforded a "more extensive evaluation." As such, the issue of whether the Board fulfilled the duty to assist (insofar as medical examinations are concerned) must be addressed. 

VA's duty to assist includes providing a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69 (1995). However, this duty is not triggered for all claims, and applies when the record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; (b) contains competent evidence that the disability may be associated with the claimant's active service; and (c) does not contain sufficient medical evidence to reach a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran's claims of entitlement to service-connection for his right knee and left hip, pelvis, thigh, knee are not being reopened as new and material evidence was not submitted on these issues. As these claims are not being reopened, examination or reexamination of these conditions is not potentially required. 38 U.S.C. § 5103A(d).

No medical examination is warranted to address the claim of entitlement to service connection for breathing problems, to include exposure to asbestos. The record does not contain any evidence that any breathing condition may be associated with his active service, and the Veteran's has advanced no pleadings or facts supporting that he has a current breathing problem, or how he was allegedly exposed to asbestos during his brief period of active service. As there is no competent evidence that any breathing condition to include exposure to asbestos may be associated with service, the duty to provide a VA examination of this condition was not triggered. 38 U.S.C. § 5103A(d).

No medical examination is warranted to address the claim of entitlement to service connection for depression. The Veteran contends, through his representative, that this condition is secondary to his bilateral knee pain. The Veteran's knees are not service-connected, and, as discussed below, there is no evidence that his depression may be otherwise related to service. As there is no evidence that the Veteran's depression may be associated with service, the duty to provide a VA examination of this condition was not triggered. 38 U.S.C. § 5103A(d).

No shortcomings are otherwise alleged with regards to the assistance provided to the Veteran; therefore further discussion is not required. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). Evidence is considered "new" if it was not previously submitted to agency decision makers; "material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; "new and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

A. New and Material Evidence, Service Connection Injury to Left Hip/Pelvis/Thigh/Knee 

In this case, the May 2007 rating decision continued the previous denial of service connection for an injury to the Veteran's left hip, pelvis, thigh and knee, and found the evidence submitted to not be new and material to warrant reopening of the claim. The RO notified the Veteran of its decision and of his right to appeal, but he did not initiate an appeal of the RO's decision within one year. Nor was any new and material evidence received within a year. 38 C.F.R. § 3.156(b).

As a result, the RO's decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103. Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the May 2007 adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A 1981 motorcycle accident, a left hip, pelvis, thigh and knee injury, the Veteran's subsequent reconstructive surgery and treatment at a hospital, and his ongoing pain management were well-established in the record at the time of the May 2007 decision. 

New evidence submitted by the Veteran's counsel since the May 2007 rating decision included an article that denies any effect on the opposite leg for pain compensation unless there is an altered gait that has existed long-term. Additionally, the Veteran's February 2017 pleading contended that he has been diagnosed with leg length inequality and had knee replacement surgery on his left leg. The Veteran's representative argued that while it does not appear that the left knee condition was aggravated by service, it appears that the right knee disability has aggravated the left knee condition.

The record includes x-rays dated August 2014 of the Veteran's hip and left leg and knee, uploaded after the May 2007 rating decision, and a Social Security file uploaded subsequent to May 2007 contains older VA hospital notes from procedures occurring around September 1981. These records recite facts of record that the Veteran's was charged by a bull and hit broadside while riding his motorcycle in 1981, and was hospitalized for some time thereafter with significant surgery, to the leg, including the open reduction of his left femoral neck fracture which was then internally fixed using a Richards sliding compression screw and two long cancellous screws, followed by traction via an anterior tibial or proximal tibial pin for six weeks. Numerous VA treatment notes after May 2007 documented that the Veteran still receives a variety of pain medications at regular intervals as a result of these and other conditions. 

After careful consideration of whether this new evidence is also material, the Board finds that it is not, insofar as establishing any link to service. It speaks only to the extent and existence of the present injury to the left hip, pelvis, thigh, and knee and possible developments stemming from that disability. The new evidence does not potentially relate to any un-established facts relating to whether there is a nexus between the present disability and service, and whether there was an in-service incurrence. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board notes counsel's argument regarding secondary service connection, and acknowledges that the newly submitted evidence would be both potentially relevant if the right knee were service connected. However, direct service connection for at least one disability is required before secondary service connection is legally possible, and examining the connection between the two non- service-connected disabilities would be a merely academic exercise-not one that can afford the Veteran any relief. 

In conclusion, the new evidence does not have a reasonable possibility of substantiating the claim of entitlement to service connection for injury of the left hip, pelvis, thigh and knee. The claim is not reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

B. New and Material Evidence, Service Connection Right Knee 

The May 2007 rating decision continued previous the denials of entitlement to service connection for a disability of the right knee. The RO notified the Veteran of its decision and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year. Nor was any new and material evidence received within a year. 38 C.F.R. § 3.156(b).

As a result, the RO's decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103. Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence consists of numerous VA treatment entries since May 2007 documenting that the Veteran received a variety of pain medications on a regular basis. Also, Veteran's counsel submitted evidence that purports to show that the right knee condition aggravated other conditions. 

Whether the right knee disability has aggravated or caused other disabilities does not potentially add any clarity as to the origins of the right knee disability, and as such, the evidence pertaining to this is not relevant or material in determining whether the right knee disability is related to active service. The records documenting ongoing pain management do not speak to an unestablished fact, and do not have a reasonable possibility of establishing whether there is a nexus between the Veteran's injuries and his active service. 

The remainder of the pertinent evidence uploaded after May 2007 and otherwise discussed in the pleadings and counsel's brief was already of record as of the May 2007 rating decision, and is not new. The Board notes the argument advanced by counsel regarding the prior decision, but the merits of the case cannot be addressed without new and material evidence to justify reopening.

In sum, the new evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability and does not raise a reasonable possibility of substantiating the claim. Accordingly, the claim is not reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

III. Service Connection

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease, will be service-connected. 38 C.F.R. § 3.310.

Generally, a claimant has the responsibility to present and support a claim for benefits. All information, lay evidence and medical evidence in a case is to be considered by the Board in deciding the claim. When there is an approximate balance of positive and negative evidence regarding any material issue, the claimant is to be given the benefit of the doubt. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A. Breathing Problems, to include Exposure to Asbestos

In the initial January 2011 request to reopen the claim for his right knee, and in subsequent appeals, the Veteran made the assertion that he had breathing problems due to asbestos exposure. See May 2012 Notice of Disagreement. However, to date, he has submitted no evidence or argument as to the specifics of the breathing condition he claims or any details regarding the alleged link active service, and careful review of the record does not support any finding of a present disability or a link to service. 

During the induction examination from July 1966, the Veteran reported a history of shortness of breath, chronic cough, hay fever, bronchial asthma, ear note or throat trouble, sinusitis. The physician noted a history of asthma, pneumonia, hay fever and nasal allergies.

Service treatment records are silent regarding any symptoms or condition pertaining to breathing problems during active service. The September 1966 medical board report did not note any breathing problems or symptoms in service. 

Post-service treatment records do not reveal any significant issues, but VA treatment records from September 1981 show that the Veteran was a tobacco user, and note that he suffered from coughing and bronchitis. The Veteran is noted to having worked as a pipefitter for years post-service, which is the only potential asbestos exposure that can plausibly be inferred from the record. 

The examination and treatment entries from over 30 years ago are insufficient to support a finding that the Veteran has a current disability, or even that the Veteran has recurrent symptoms, and accordingly the Board finds no competent evidence of any current disability. 

However, even if the Veteran's assertion as to having breathing problems were accepted for the sake of argument, there is no evidence of any in-service incurrence of breathing problems or exposure to asbestos. No other evidence suggesting a link to active service is of record.

Because the evidence of record does not show a present disability, an in-service incurrence, or any potential relationship to the Veteran's service, entitlement to service connection for breathing problems is denied. As the evidence preponderates against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 54. 



B. Depression

The Veteran also seeks service connection for depression, which he contends is secondary to his bilateral knee pain. 

The Veteran reported during the July 1966 induction examination that he had a history of depression and excessive worry, and nervous trouble. 

Service treatment records are silent for any complaints, symptoms, or treatment pertaining to any psychiatric condition. The September 1966 medical board report did not note any psychiatric problems having manifested in service.

Numerous entries in the record corroborate significant injuries in the 1980s when he was struck by a bull while riding a motorcycle, which required surgery and reconstructive hardware. The subsequent claim of entitlement to service connection for injury to his left pelvis, hip, thigh and knee was denied. See May 2015 Rating Decision. 

The Veteran otherwise has a significant subsequent medical file, with painful non -service-connected conditions requiring pain management such as gout noted in the file, and reflecting substantial treatment for pain management, including prescriptions for opioids and methadone.

VA treatment records show that in February 2005, the Veteran was mugged and lost teeth as a result of being hit with a metal pipe in the head. This was noted as having caused some psychiatric issues. See VA Treatment Note dated June 2005. In this note, the VA doctor set forth a detailed account of the incident, and indicated that the Veteran had resultant psychiatric symptoms, including memory loss. The doctor also notes that he suffered financial setbacks due to the theft. 

A VA mental health note dated March 2005 indicates that the Veteran had been prescribed Prozac for depression when he lived in Missouri prior to October 2004. A VA mental health note from May 2006 notes that the Veteran reported increased depression since the mugging. 

A primary care note dated May 2011 notes that the Veteran reported feeling depressed and anxious, and that the Veteran attributed it to his financial situation, and "extreme poverty that has no chance of improving ever." The note documented that the Veteran was prescribed Sertraline. 

A VA mental health note from September 2013 noted the Veteran's history of depression, anxiety, alcohol, and benzodiazepine dependence. The note indicates that the Veteran reported having tried Prozac and Zoloft, and that they did not help. The Veteran reported a hard life with chronic pain, and many injuries, and reported irritability and outbursts of anger. The Veteran described his hardships at that time as being his $700 per month income, and living in an old school bus. Reports of depression due to pain are noted at various points throughout the record.

In his February 2017 appeal, counsel contended that the Veteran was treated for depression since 2008. The Board notes there is sufficient corroboration in the record to conclude that the Veteran has suffered from depression since 2005. 

Regarding in-service incurrence, there is no evidence of any manifestation of symptoms of depression at any point in-service, or close in time thereafter. The evidence of record does not show the Veteran's depression manifesting until over thirty years after he left service. 

There is no alleged link to the Veteran's brief period of service other than the theory advanced by the Veteran's counsel-that his bilateral knee pain caused or aggravated his depression. With regards to this claim, the knee injuries in question are not service-connected, and the financial problems and pain stemming from them also have no relation to service. As secondary service connection requires a service connected disability, and as the Veteran does not have any service-connected disabilities, entitlement under this theory is not possible. 38 C.F.R. § 3.310.

There is no other cause of the depression alleged by the Veteran or reasonably raised by the record or pleadings. Because there is no evidence of an in-service incurrence, no link to a service-connected disability, and no evidence that the Veteran's disability is otherwise connected to service, it is accordingly concluded that entitlement to service connection for the Veteran's depression on either a direct or secondary basis has not been established. As the evidence preponderates against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 54. 

IIII. TDIU

The Veteran contends that he is entitled to a TDIU evaluation as a result of disabilities caused or aggravated by service. 
 
Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are entitled to be rated totally disabled. 38 C.F.R. § 4.16.

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).

Here, the Veteran does not have any service-connected disabilities. As such, he is not entitled to TDIU benefits. 






ORDER

1. The application to reopen the claim of entitlement to service connection for a disability of the left hip, pelvis, thigh and knee, to include as secondary to the right knee disability is denied.

2. The application to reopen the claim of entitlement to service connection for a right knee disability is denied.

3. Service connection for breathing problems, to include exposure to asbestos, is denied.

4. Service connection for depression is denied.

5. Entitlement to a TDIU is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


